J-A02020-14


LINDA MARIE PERRY                                IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

WAYNE J. PERRY

                            Appellant                 No. 363 EDA 2013


               Appeal from the Order Entered December 28, 2012
                In the Court of Common Pleas of Lehigh County
                  Domestic Relations at No(s): 2009-FC-1619


BEFORE: FORD ELLIOTT, P.J.E., OTT, J., and STRASSBURGER, J.*

DISSENTING MEMORANDUM BY STRASSBURGER, J.

        I respectfully disagree with the Majority’s conclusion that the trial

court did not abuse its discretion in awarding Husband only $2,000 in

counsel fees.     On remand, we asked the trial court to clarify/explain its

rationale for awarding Husband $2,000 of his requested $16,000 in counsel

fees. The new trial court opinion explains why she ordered any counsel fees,

but does not explain why she ordered only $2,000, when Husband presented

evidence that he had paid $16,000. Trial Court Opinion, 8/29/2014, at 2.

Thus, I respectfully dissent, and would reverse the order of the trial court

and remand for the entry of a proportionate amount of counsel fees.1


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
 The trial court specifically recognized that Husband’s earning capacity was
only $845 per month, while Wife was earning more than $100,000 per year
(Footnote Continued Next Page)
J-A02020-14




                       _______________________
(Footnote Continued)

prior to her retirement. Thus, the math makes clear that the trial court’s
counsel fees award is disproportionate.



                                            -2-